Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 1 of 48   PageID #: 57




                                  EXHIBIT B
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 2 of 48   PageID #: 58
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 3 of 48   PageID #: 59
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 4 of 48   PageID #: 60
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 5 of 48   PageID #: 61
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 6 of 48   PageID #: 62
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 7 of 48   PageID #: 63
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 8 of 48   PageID #: 64
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 9 of 48   PageID #: 65
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 10 of 48   PageID #:
                                     66
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 11 of 48   PageID #:
                                     67
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 12 of 48   PageID #:
                                     68
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 13 of 48   PageID #:
                                     69
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 14 of 48   PageID #:
                                     70
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 15 of 48   PageID #:
                                     71
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 16 of 48   PageID #:
                                     72
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 17 of 48   PageID #:
                                     73
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 18 of 48   PageID #:
                                     74
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 19 of 48   PageID #:
                                     75
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 20 of 48   PageID #:
                                     76
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 21 of 48   PageID #:
                                     77
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 22 of 48   PageID #:
                                     78
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 23 of 48   PageID #:
                                     79
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 24 of 48   PageID #:
                                     80
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 25 of 48   PageID #:
                                     81
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 26 of 48   PageID #:
                                     82
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 27 of 48   PageID #:
                                     83
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 28 of 48   PageID #:
                                     84
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 29 of 48   PageID #:
                                     85
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 30 of 48   PageID #:
                                     86
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 31 of 48   PageID #:
                                     87
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 32 of 48   PageID #:
                                     88
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 33 of 48   PageID #:
                                     89
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 34 of 48   PageID #:
                                     90
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 35 of 48   PageID #:
                                     91
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 36 of 48   PageID #:
                                     92
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 37 of 48   PageID #:
                                     93
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 38 of 48   PageID #:
                                     94
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 39 of 48   PageID #:
                                     95
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 40 of 48   PageID #:
                                     96
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 41 of 48   PageID #:
                                     97
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 42 of 48   PageID #:
                                     98
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 43 of 48   PageID #:
                                     99
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 44 of 48   PageID #:
                                     100
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 45 of 48   PageID #:
                                     101
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 46 of 48   PageID #:
                                     102
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 47 of 48   PageID #:
                                     103
Case 1:18-cv-00459-JAO-RLP Document 1-2 Filed 11/23/18 Page 48 of 48   PageID #:
                                     104
